DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0320290 A9.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/638,449, filed on 30 June 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 January 2021, 22 January 2021, 11 May 2021, 30 July 2021, 15 November 2021, and 28 December 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 214 (e.g., [0426], [0666]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POSITIVE ELECTRODE ACTIVE MATERIAL SUPPRESSING COBALT DISSOLUTION AND OXYGEN RELEASE.

The disclosure is objected to because of the following informalities:
Reference character 214 is referred to as a separator in paragraph [0426]. Reference character 14 is used to designate a separator. Reference character 14 should be used to designate a separator in paragraph [0426].
Reference character 214 is referred to as a separator in paragraph [0666]. Reference character 14 is used to designate a separator. Paragraph [0666] is a listing of reference characters. Reference character 14 has previously designate a separator in paragraph [0666]. Reference character 214 designating a separator should be removed from paragraph [0666].
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3–6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the positive electrode active material is configured to diffuse lithium" in line 3. Claim 3 has previously recited the limitation "a positive electrode active material comprising lithium, cobalt, and oxygen" in line 2. It is unclear if "lithium" recited in line 3 is further limiting "lithium" recited in line 2.
Claim 3 recites the limitation "wherein the positive electrode active material is configured to suppress dissolution of cobalt" in lines 6–7. Claim 3 has previously recited the limitation "a positive electrode active material comprising lithium, cobalt, and oxygen" in line 2. It is unclear if "cobalt" recited in line 7 is further limiting "cobalt" recited in line 2.
Claim 4 recites the limitation "wherein the positive electrode active material is configured to suppress release of oxygen." Claim 3, which claim 4 is directly dependent, recites the limitation "a positive electrode active material comprising lithium, cobalt, and oxygen." It is unclear if "oxygen" recited in claim 4 is further limiting "oxygen" recited in claim 3.
Claim 5 recites the limitation "wherein the positive electrode active material is configured to diffuse lithium" in line 3. Claim 3 has previously recited the limitation "a positive electrode active material comprising lithium cobaltate" in line 2. It is unclear if "lithium" recited in line 3 is further limiting lithium of "lithium cobaltate" recited in line 2.
Claim 5 recites the limitation "wherein the positive electrode active material is configured to suppress dissolution of cobalt" in lines 6–7. Claim 3 has previously recited the limitation "a positive electrode active material comprising lithium cobaltate" in line 2. It is unclear if "cobalt" recited in line 3 is further limiting cobalt of "lithium cobaltate" recited in line 2.
Claim 6 recites the limitation "wherein the positive electrode active material is configured to suppress release of oxygen." Claim 5, which claim 6 is directly dependent, recites the limitation "a positive electrode active material comprising lithium cobaltate." It is unclear if "oxygen" recited in claim 6 is further limiting oxygen of "lithium cobaltate" recited in claim 3.

Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manthiram et al. (US 2003/0108790 A1, hereinafter Manthiram).
Regarding claim 1, Manthiram a lithium-ion secondary battery comprising:
a positive electrode active material comprising a transition metal (FIG. 5, [0048]),
wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see insertion, [0022]), and
wherein the positive electrode active material is configured to suppress dissolution of the transition metal from the positive electrode active material (see dissolution of cobalt, [0048]).
Regarding claim 2, Manthiram discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see loss of oxygen, [0048]).
Regarding claim 3, Manthiram discloses a lithium-ion secondary battery comprising:
a positive electrode active material comprising lithium, cobalt, and oxygen (FIG. 5, [0048]),
wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see insertion, [0022]), and
wherein the positive electrode active material is configured to suppress dissolution of cobalt from the positive electrode active material (see dissolution of cobalt, [0048]).
Regarding claim 4, Manthiram discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see loss of oxygen, [0048]).
Regarding claim 5, Manthiram discloses a lithium-ion secondary battery comprising:
a positive electrode active material comprising lithium cobaltate (FIG. 5, [0048]),
wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see insertion, [0022]), and
wherein the positive electrode active material is configured to suppress dissolution of cobalt from the positive electrode active material (see dissolution of cobalt, [0048]).
Regarding claim 6, Manthiram discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see loss of oxygen, [0048]).

Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US  2008/0003504 A1, hereinafter Cho).
Regarding claim 1, Cho a lithium-ion secondary battery comprising:
a positive electrode active material comprising a transition metal (FIG. 3B, [0099]),
wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see 20 nm, [0049]), and
wherein the positive electrode active material is configured to suppress dissolution of the transition metal from the positive electrode active material (see elution of Co, [0122]).
Regarding claim 2, Cho discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see loss of oxygen, [0012]).
Regarding claim 3, Cho discloses a lithium-ion secondary battery comprising:
a positive electrode active material comprising lithium, cobalt, and oxygen (FIG. 3B, [0099]),
wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see 20 nm, [0049]), and
wherein the positive electrode active material is configured to suppress dissolution of cobalt from the positive electrode active material (see elution of Co, [0122]).
Regarding claim 4, Cho discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see loss of oxygen, [0012]).
Regarding claim 5, Cho discloses a lithium-ion secondary battery comprising:
a positive electrode active material comprising lithium cobaltate (FIG. 3B, [0099]),
wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see 20 nm, [0049]), and
wherein the positive electrode active material is configured to suppress dissolution of cobalt from the positive electrode active material (see elution of Co, [0122]).
Regarding claim 6, Cho discloses all claim limitations set forth above and further discloses a lithium-ion secondary battery:
wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see loss of oxygen, [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thackeray (US 2005/0026040 A1) discloses a lithium-ion secondary battery comprising a positive electrode active material comprising lithium cobaltate (see LiCoO2 particles, [0005]), wherein the positive electrode active material is configured to diffuse lithium in a region from a depth of 0.5 nm to a depth of 50 nm from a surface of the positive electrode active material (see LiCoO2 particles, [0005]), and wherein the positive electrode active material is configured to suppress dissolution of cobalt from the positive electrode active material (see cobalt dissolution, [0005]); and wherein the positive electrode active material is configured to suppress release of oxygen from the positive electrode active material (see oxygen loss, [0005]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725